SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 17, 2007 (August 14, 2007) CHEMBIO DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 0-30379 88-0425691 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 3661 Horseblock Road Medford, NY 11763 (Address of principal executive offices) 631-924-1135 (Registrant’s Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.Regulation FD Disclosures. On August 14, 2007, the Company issued the press release titled “Chembio Submits CLIA Waiver Data for HIV Barrel Test to FDA” included herein as Exhibit 99.1. On August 13, 2007, the Company issued the press release titled “Chembio Diagnostics, Inc. to Present at The RedChip Small-Cap Investor Conference” included herein as Exhibit 99.2. ITEM 9.01. Financial Statements and Exhibits Exhibits. 99.1 Press Release titled “Chembio Submits CLIA Waiver Data for HIV Barrel Test to FDA” issued August 14, 2007. 99.2 Press Release titled “Chembio Diagnostics, Inc. to Present at The RedChip Small-Cap Investor Conference” issued August 13, 2007. In accordance with General Instruction B.2 of Form 8-K, the information disclosed in Item 7.01 of, and Exhibits 99.1 and 99.2 attached to, this Current Report on Form 8-K shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing.This Current Report on Form 8-K does not constitute a determination of whether any information included herein is material. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 17, 2007Chembio Diagnostics, Inc. By: /s/ Lawrence A. Siebert Lawrence A. Siebert Chief Executive Officer
